DETAILED ACTION
This Office Action is in response to the application 16/320,025 filed on January 23rd, 2019.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1-15 are pending and herein considered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 01/23/2019, is in compliance with the provisions of 37 CRR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Acknowledgement is made of Applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d) to Application No. 16181301.9, the signed copy having been filed on July 26th, 2016.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1; claim 1 is  rejected under 35 U.S.C. l12(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements. See MPEP § 2172.01. The claim is directed to a “method for allowing a wearable device connected to a user equipment device to communicate with a mobile communication network.”  However, the claims only recite functionalities of characterized in that paging occasions for paging messages intended for the wearable device are time aligned with paging occasions for paging messages intended for the user equipment device.  As a result, metes and bound of the claim are not clearly defined. Therefore, the claim is found indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Panasonic Corporation (Panasonic), EP2369883.
Regarding claim 12; Panasonic discloses a method of configuring a paging arrangement for a user equipment device and a wearable device connected to the user equipment device (pars. 0029-0030; a group of paging mechanism is introduced for MTC devices (or UEs); groups of MTC devices can be formed based on any kind of criteria, such as belonging to the same MTC feature, APN, server, subscriber, or having the same transmission trigger mechanism.), the method comprising:
receiving by a mobile communications network (par. 0183; the group “All” refers to all MTC devices registered in the network.),
receiving by the mobile communications network second registration information for registration of the wearable device in the mobile communications network (pars. 0029-0030; a group of paging mechanism is introduced for MTC devices (or UEs); groups of MTC devices can be formed based on any kind of criteria, such as belonging to the same MTC feature, APN, server, subscriber, or having the same transmission trigger mechanism.), 
configuration of a paging scheme for the wearable device such that paging occasions for paging messages intended for the wearable device at least partially overlap in time with paging occasions for paging messages intended for the user equipment device (par. 0059; all devices in one group are triggered at the same time.), and
transmission of paging configuration information by the mobile communications network to the user equipment device with an indication of the at least partially overlapping (par. 0064; the configuration information shall be transmitted from the network entity to the devices together with the group ID to ensure that only those devices belonging to the indicated group adopt the new configuration parameters.).
Regarding claim 13; Panasonic discloses the method according to claim 12, wherein the paging occasions for the wearable device are identical to paging occasions for the user equipment device (par. 0134; the occasions to be monitored in the PDCCH are specific subframes, paging occasions (PO), in a paging frame (PF)..). 
Regarding claim 14; Panasonic discloses the method according to claim 12, wherein the paging configuration information comprises explicit information of overlapping paging occasions (par. 0137; both the eNB and the UE need to know the paging occasion; therefore, the UE can calculate the paging occasion from its IMSI.).
Regarding claim 15; Panasonic discloses the method according to claim 12, wherein the paging configuration information comprises association information associating paging information of the wearable device with paging information of the user equipment device (par. 0138; the paging message is including a paging record for each paged UE and the paging record includes the UE identity (i.e., the IMSI or S-TMSI).).
Regarding claims 1-11; Claims 1-11 are directed to method which have similar scopes as claims 12-15. Therefore, claims 1-11 remain un-patentable for the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOI V LE whose telephone number is (571)270-5087.  The examiner can normally be reached on 9:00 AM - 5:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KHOI V LE/
Primary Examiner, Art Unit 2436